Citation Nr: 1825013	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-57 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a bilateral eye disorder.

6.  Entitlement to service connection for a coronary disorder.

7.  Entitlement to service connection for a gastrointestinal disorder.

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.

9.  Entitlement to an initial compensable rating for service-connected asbestosis with pulmonary nodules.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2017, the appeal was remanded to the agency of original jurisdiction (AOJ).  No further development is necessary to ensure substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the issues listed on the title page, the Board also remanded the issues of entitlement to service connection for bilateral hearing loss, asbestosis, and pulmonary nodules for further development.  In a January 2018 rating decision, the AOJ granted service connection for bilateral hearing loss and asbestosis with pulmonary nodules.  As the January 2018 rating decision represents a full grant of the benefits sought with respect to those, they are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

Following the January 2018 rating decision that granted service connection for asbestosis with pulmonary nodules and assigned an initial noncompensable rating, the Veteran filed a notice of disagreement in February 2018 with the initially assigned rating; however, as will be discussed further below, the AOJ has yet to acknowledge the notice of disagreement, and a statement of the case has not been provided as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to SMC based on the need for regular aid and attendance or being housebound, and entitlement to an initial compensable rating for service-connected asbestosis with pulmonary nodules, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the probative evidence demonstrates that the Veteran's insomnia is not causally or etiologically related to any disease, injury, or incident in service.

2.  The evidence of record fails to demonstrate a relationship between the Veteran's military service and his claimed arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for arthritis are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

6.  The criteria for service connection for a coronary disorder are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

7.  The criteria for service connection for a gastrointestinal disorder are not met.  38 U.S.C. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, his service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Center in St. Louis, Missouri, in 1973).  In March 2016, the AOJ informed him that his service records were fire-related and, therefore, unavailable.  The Board is aware that when service records are unavailable through no fault of the veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, where symptoms are capable of observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Insomnia

The Veteran claims that started to experience insomnia during service when his parents became very ill and he suffered from a "serious state of mind not knowing how long they had to live." January 2015 VA Form 21-0781.  In a November 2017 statement, the Veteran also indicated that he experienced sleepless nights during service as a result of military duties and the amount of hours he worked in the day.

Initially, the Board notes that the Veteran's VA treatment records demonstrate 
ongoing treatment for insomnia and list the disability as an active problem.  Furthermore, insomnia was diagnosed during an August 2017 VA examination.  Thus, the first element of service connection is met.

As to whether his diagnosed insomnia is related to his military service, however,  there is no probative evidence or opinion of record that suggests a nexus between any incident in service and his insomnia.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.

A January 2002 VA treatment record notes that the Veteran denied any sleep-related problems.

A September 2012 VA treatment record indicated that the Veteran complained of trouble sleeping after he underwent eye surgery.

A January 2013 VA treatment record noted the Veteran complaint of not being able to sleep as a result of "a lot of traffic" in his apartment that kept him awake.

A December 2014 VA treatment record noted that the Veteran's insomnia was related to his low back pain, lower abdominal cramping, burning with urination, left shoulder pain, and a dental abscess.

In August 2017, the Veteran underwent a VA examination.  The examiner noted the diagnoses of mild alcohol use disorder, a major neurocognitive disorder, and insomnia disorder.  The examiner noted that he had trouble responding to simple questions, that he was not oriented to the date, and that he experienced impairments in immediate memory and delayed recall.  The examiner noted that the Veteran was unable to provide any sufficient information concerning his military service.  The examiner noted the Veteran's report of having to return home to help his family following an injury to his mother's back.  He also did not report any sleep-related problems related to his military service.  The examiner also noted that the Veteran's VA treatment records reflected that his insomnia was related to his physical pain.  While noting his January 2015 statement concerning the onset of his symptoms, the examiner noted that he was diagnosed with a cognitive disorder in 2012, and that his VA treatment records from that year indicated that his history was limited due to dementia.  Concerning the Veteran's history as provided by his spouse, the examiner noted that his dementia diagnosis pre-dated their relationship; as such, she was not able to provide relevant information related to the Veteran's military service or his history of insomnia.

In a January 2018 addendum opinion, the August 2017 VA examiner opined that the Veteran's insomnia was less likely than not related to his military service.  She then reiterated her rationale provided in the August 2017 VA examination report.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for insomnia.

In this regard, the Board places great probative weight on the August 2017 VA examination report and the January 2018 addendum opinion.  The Board finds that, when taken together, the opinions clearly reflect consideration of the Veteran's medical history, including his diagnosis of insomnia and his VA treatment records linking the diagnosis to his physical pain, as well as the lay statements of record, including his statements concerning the onset of symptoms. Furthermore, based upon that information, the opinion provider concluded that the Veteran's statements were unreliable due to his dementia, and that evidence of record indicated that the Veteran's insomnia was not related to his military service.  The Board finds that the August 2017 VA examination report and the January 2018 addendum opinion provided clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

Furthermore, although the Veteran contends that his insomnia is related to his military service, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of the etiology of insomnia involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether insomnia is the result of his military service, including his in-service symptoms, requires a specialized understanding of the medical nature and pathology of that disorder, which the Veteran has not been shown to have.  See Jandreau, supra.  As such, his statements are afforded no probative value.

Therefore, the Board finds that service connection for insomnia is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Other Claimed Disabilities

Concerning his claims for service connection for arthritis, a cervical spine disorder, a lumbar spine disorder, a bilateral eye disorder, a coronary disorder, and a gastrointestinal disorder, while the Veteran alleges that service connection is warranted, he has never specified how these disorders are related to his military service.

With regard to the first element of service connection, the presence of a current disability, the Board notes that the Veteran's private treatment records demonstrate ongoing treatment for arthritis, a cervical spine disorder, a lumbar spine disorder, a bilateral eye disorder, a coronary disorder, and a gastrointestinal disorder.

With regard to the second element of service connection, as noted above, the Veteran's service records are unavailable through no fault of the Veteran; as such, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington, supra; Cuevas, supra; O'Hare, supra.  However, the Veteran has never specified any argument as to how his arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder are related to his military service.

Moreover, as to the nexus element of service connection, there is no probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's claimed disabilities.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and he has not intimated that any such evidence or opinion exists.

The Veteran has not been afforded a VA examination to address whether his arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder are related to his military service, and the Board finds that one is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there is no competent or credible indication that the Veteran's current disorders may be related to service.  The Veteran's mere contention that his arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder are related to his military service is insufficient to trigger the duty to get an examination, much less to establish a link.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of whether the Veteran's arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder are related to his military service are complex medical matters that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the question of causation of arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran is not shown to have the necessary training and expertise to provide a competent opinion as to the causes of arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder.

Absent competent and credible evidence linking his arthritis, cervical spine disorder, lumbar spine disorder, bilateral eye disorder, coronary disorder, and/or gastrointestinal disorder to an event, disease, or injury in service, the evidence is against the claim.  As such, reasonable doubt does not arise and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for insomnia is denied.

Service connection for arthritis is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a coronary disorder is denied.

Service connection for a gastrointestinal disorder is denied.


REMAND

The Veteran seeks SMC benefits based on the need for aid and attendance or at the housebound rate because of his service-connected disabilities (bilateral hearing loss and asbestosis with pulmonary nodules).  VA has a duty to assist the Veteran in the development of his SMC claim.  

Although the Veteran submitted two VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated in April 2014 and April 2016, both examinations address both service-connected and nonservice-connected disabilities.  The claims folder does not contain a VA examination addressing whether the Veteran's service-connected disabilities alone meet the criteria necessary to establish entitlement to SMC, as detailed in 38 U.S.C. § 1114(l) (2012) and 38 C.F.R. §§ 3.350, 3.52(a) (2017).  Thus, the Board must remand this matter for an appropriate and adequate VA examination and medical opinion.  

In January 2018, the AOJ issued a rating decision that granted service connection for asbestosis with pulmonary nodules and assigned an initial noncompensable rating.  Thereafter, in February 2018, the Veteran filed a notice of disagreement in with the initially assigned noncompensable rating; however, a statement of the case has not yet been issued.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2017).  Thus, a remand for the issuance of a statement of the case on this issue is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with a statement of the case concerning his claim for an initial compensable rating for service-connected asbestosis with pulmonary nodules. Advise them of the time period in which to perfect the appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case should it be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for an appropriate VA examination(s) to determine his need for SMC based on the need for regular aid and attendance or on being housebound due to his service-connected disabilities (bilateral hearing loss and asbestosis with pulmonary nodules).  The claims file must be made available to and reviewed by the examiner.  

The purpose of the examination is to determine whether the Veteran is in need of regular aid and attendance or housebound benefits due to his service-connected disabilities.  

The examiner must specifically address these questions regarding the Veteran's service-connected disabilities:

a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 
b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 
c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 
d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment? 
e) Does he have any disability that requires that he remain in bed? 
f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

If it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (bilateral hearing loss and asbestosis with pulmonary nodules) caused the need for aid and attendance and/or housebound status.  If yes, then the examiner should provide an opinion on the earliest date it was ascertainable that the Veteran was in need of aid and attendance and/or housebound.

3.  Thereafter, and after any further development deemed necessary, entitlement to SMC based on the need for regular aid and attendance or being housebound should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


